1
                                                                                     JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10    Shonna Counter                                 Case No. 2:19-cv-01036-AB-RAOx
11                    Plaintiff,
12                    v.                         ORDER DISMISSING CIVIL ACTION
13    Siu Cheng Fu, et al .
14                         Defendants.
15
16
17         THE COURT having been advised by counsel that the above-entitled action has
18   been settled;
19         IT IS THEREFORE ORDERED that this action is hereby dismissed without
20   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
21   open the action if settlement is not consummated. This Court retains full jurisdiction
22   over this action and this Order shall not prejudice any party to this action.
23
24   Dated: March 28, 2019            _______________________________________
                                      ANDRÉ BIROTTE JR.
25                                    UNITED STATES DISTRICT JUDGE
26
27
28
                                                1.
